Title: From George Washington to Major General Robert Howe, 1 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir,
Head Quarters Morris Town 1st June 1780

We have received advice from New York, published by authority, of the surrender of Charles Town. As I dare say you will have seen the hand bill and as I am pressed for time, I shall not go into particulars.
A person from Amboy reports that he saw the day before yesterday One hundred sail of vessels enter Sandy Hook. This if true can be nothing else than Sir Henry Clinton returned with the whole or a part of his force. There is every reason to believe, that encouraged by his success to the Southward and by the distresses of the garrison he may resolve on an immediate attempt upon West Point. You ought to be prepared for it by collecting your force and redoubling your vigilance especially towards the water.
We shall immediately impress a number of waggons to forward you a considerable supply of flour from this place—I have also written to The Governor of Connecticut to interpose the authority of government for forwarding with all possible dispatch a quantity of salted meat from Connecticut, and for keeping up supplies of fresh.
To give you however a temporary aid, I would have you immediately collect principally in the Counties towards the enemy a number of cattle in the manner least distressing to the inhabitants. This will enable you to spare your salted provision—You can have the cattle in your neighbourhood. With the greatest regard I am Dr Si[r] Your most obed. ser.
